DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 7 – 14, and 21 – 26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a stent delivery system comprising an inner member, a slidable outer member disposed over the inner member, a handle, a stability sheath disposed over the outer member and rotatable relative to the inner member and the outer member; and the stability sheath further comprising a proximal end coupled to the handle at an internal section of the handle, and a disk coupled to the proximal end, and disposed in a circular cavity in the handle.
The closest prior art, Plain (US 20050288766 A1), discloses an inner member (inner shaft 28) having a distal end (distal end 44) sized and shaped to receive a stent (stent 50) (paragraph [0039-0041) and Fig.1); slidable outer member (outer shaft 24) disposed over the inner member (inner shaft 28) and the stent (stent 50) (paragraph [0039-0041) and Fig.1 ), a handle (handle assembly 21 ) connected to the outer member (pusher 24) (paragraph (0043)). Nevertheless, Plain fails to disclose a rotatable stability sheath, and a disk coupled to the proximal end disposed in a circular cavity in the handle. As to the rotatable stability sheath, Lowe (US 20040163650 A1), teaches, in the same field of endeavor, a deployment actuation system composing an inner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771